AO 440 (Rev. 06/12) Summons in   a   Civil Action


                                         Umrpn SrerBs Dtsrnrcr Counr
                                                                  for the

                                                       Eastem District of Tennessee


    ASHTON HUGHES, JOSHUA VANDUSEN,                                 )
  SHANNON HELMERS, and CHARLES DODSON                               )
                                                                    )
                                                                    )
                             Plaintif(s)                            )
                                                                    )       Civil Action No. 4:19-cv-00028-CLC-SKL
                                                                    )
        DENISE JACKSON and RVSHARE, LLC                             )
                                                                    )
                                                                    )
                                                                    )
                            Defendant(s)                            )

                                                    SUMMONS IN A CIVIL ACTION

To:   ¡Defendant's name and address)       Progressive Casualty lnsurance Company
                                           6300 Wilson Mills Road, W33
                                           Cleveland, OH 44143-2182




          A lawsuit has been filed against you.

          Within   2l   days after service of this summons on you (not counting the day you received it)         or 60 days if you
                                                                                                             -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                        -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: Philip N. Elbert, Esq.
                                NEAL & HARWELL, PLC
                                1201 Demonbreun Street, Suite 1000
                                Nashville, TN 37203
                                615-244-1713


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERKOFCOURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk




 Case 4:19-cv-00028-CLC-SKL Document 14 Filed 06/06/19 Page 1 of 2 PageID #: 60
AO 440 (Rev. 06/12) Summons in   a   Civil Action   (Page 2)


 Civil Action No.

                                                                  PROOF OF SERVICE
                        (Thís sectìon should not betiled wíth the court unless requíred by Fed.                     R     Cìv. P. a   Q)

          This summons for           (name of individual and title,   if any)

was received by me on (date)


          D    I personally served the summons on the individual at (place)
                                                                                           on (date)                                   ;or

          [1 I left the summons at the individual's residence or usual place of                    abode with (name)

                                                                            , a person ofsuitable age and discretion who resides there,
          on   (date)                                    , and mailed a copy to the individual's last known address; or

          Ú    I served the summons on               (name of individual)                                                                      , who is
           designated by law to accept service ofprocess on behalfof                      @ame oforganization)

                                                                                           on (date)                                  ;or
          Í    I retumed the summons unexecuted because                                                                                             ;or
          O    Other þpecifu):




          My.fees are $                                  for travel and $                      for services, for a total      of$            0.00


          I declare under penalty of perjury that this information is true.



Date:
                                                                                                       Server's signature



                                                                                                   Printed name and title




                                                                                                       Server's address


Additional information regarding attempted service, etc:




   Case 4:19-cv-00028-CLC-SKL Document 14 Filed 06/06/19 Page 2 of 2 PageID #: 61
